 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     _______________________________________
 8                                          )
     UNITED STATES OF AMERICA,              )
 9                                          )                 Case No. MC19-0048RSL
                      Plaintiff,            )
10              v.                          )
                                            )                 ORDER TO ISSUE WRIT OF
11   TANISHA DELGARDO, a/k/a Tanisha Leigh )                  CONTINUING GARNISHMENT
     Delgardo,                              )                 AND NOTICE TO DEFENDANT/
12                                          )                 JUDGMENT DEBTOR
                Defendant/Judgment Debtor,  )
13                                          )
                v.                          )
14                                          )
     PORT OF SEATTLE,                       )
15                                          )
                      Garnishee.            )
16   _______________________________________)
17
            This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
18
     Garnishment” for property in which the defendant/judgment debtor, Tanisha Delgardo, a/k/a
19
     Tanisha Leigh Delgardo, has a substantial nonexempt interest and which is in the possession,
20
     custody, or control of the garnishee, Port of Seattle. The Court having reviewed the record in this
21
     matter, hereby ORDERS that the Clerk of Court issue the “Writ of Continuing Garnishment”
22
     (Dkt. # 1-3) and the “Notice to Defendant/Judgment Debtor” (Dkt. # 1-4) submitted by
23
     plaintiff’s counsel on April 18, 2019. Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff shall serve the
24
     defendant/judgment debtor and the garnishee with a copy of the writ and accompanying
25
     instructions.
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT
 1        Dated this 19th day of April, 2019.
 2
 3
                                            A
                                            Robert S. Lasnik
 4                                          United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT         -2-
